Citation Nr: 1330001	
Decision Date: 09/19/13    Archive Date: 09/25/13

DOCKET NO.  11-12 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for right foot tendonitis.

2.  Entitlement to service connection for a right foot disability.

3.  Entitlement to a compensable disability evaluation for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1976.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge at an April 2013 videoconference hearing, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for a right foot disability and entitlement to a compensable disability evaluation for service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2004 RO decision denied entitlement to service connection for right foot tendonitis; the Veteran did not perfect an appeal. 

2.  Evidence received since the July 2004 RO decision is new and material, and the Veteran's claim is reopened. 



CONCLUSIONS OF LAW

1.  The July 2004 RO decision that denied entitlement to service connection for right foot tendonitis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence has been received since the July 2004 RO decision, and the Veteran's claim for entitlement to service connection for right foot tendonitis is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.  

New and Material

In July 2004, the RO denied the Veteran's original claim for right foot tendonitis.  The Veteran failed to perfect his appeal.  In September 2008, the Veteran filed a new claim for a right foot disability.  The RO has continued to deny the Veteran's claim.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2012).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The RO denied the appellant's prior claim because it found no evidence of a chronic right foot disability in service or of a current right foot disability.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran either had a chronic right foot disability in service or is currently being treated for a chronic right foot disability.    

The Veteran credibly testified at his April 2013 videoconference hearing that after he injured his right foot in service, he continuously experienced right foot pain and occasional swelling.  Additionally, VA outpatient treatment records show that since his claim for right foot tendonitis was denied in July 2004, the Veteran was treated for right foot pain, which the Veteran reported began in service.  The Veteran has been diagnosed with plantar fasciitis, and degenerative joint disease of the first metatarsophalangeal joint.  This evidence is new and material.  Accordingly, the Veteran's prior claim for right foot tendonitis is reopened and has been re-characterized as a claim for a right foot disability in accordance with a decision by the Court in Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The Court in Clemons held that that the scope of a disability claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  The issue of entitlement to service connection for a right foot disability is addressed in the Remand section below.   



ORDER

New and material evidence having been received, the Veteran's previously denied claim for a right foot disability is reopened, and to this extent only, the appeal is granted.  


REMAND

The Veteran is seeking entitlement to service connection for a right foot disability.  The Veteran was treated for tendonitis of the right foot in service in May 1975 and has testified at his videoconference hearing that since that initial injury, he has experienced symptoms of pain and swelling in his right foot.  Recent VA outpatient treatment records note complaints of right foot pain with diagnoses of plantar fasciitis and degenerative joint disease.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran was afforded a VA examination of his right foot in September 2010.  Following examination of the Veteran, the examiner concluded that he had no specific diagnosis for the Veteran's right foot, and found that it was less likely than not that there was any chronic residual foot disability related to the Veteran's complaints of foot pain in service.  He stated further that it appeared that the Veteran was treated for a right foot infection in service (cellulitis) and obviously the infection completely resolved.  He also noted that the Veteran had tendonitis in service.  The examiner stated that both the cellulitis and the tendonitis of the right foot that were present in service were self-limited and did not result in any chronic residual disability.  The examiner found further that the right foot pain that the Veteran currently complained about was really right ankle pain, based upon his examination of the Veteran.  

In this regard, there are some deficiencies in the above VA opinion.  First, while the examiner found that no current right foot disability could be diagnosed, as noted above, the record on appeal contains diagnoses of plantar fasciitis, and degenerative joint disease of the first metatarsophalangeal joint.  The examiner did not address these current diagnoses.  Further, while the examiner found the Veteran's cellulitis and tendonitis were self-limited, he did not comment on the Veteran's assertions of continuous right foot pain since service.  The Veteran is competent to report when he first experienced right foot problems and that they have continued since service.  The failure to consider a Veteran's lay statements regarding matters to which he is competent to testify, such as having continuous symptomatology of foot pain following service, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service"); Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).
Accordingly, on remand, the Veteran should be afforded another VA examination of his right foot disability.  The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's current right foot disability had onset in service or is otherwise etiologically related to the Veteran's military service.  

Additionally, the Veteran is seeking entitlement to a compensable disability rating for bilateral hearing loss.  The Veteran was last afforded a VA examination in October 2012; however, at his April 2013 videoconference hearing, he testified that he believed the hearing in his right ear has worsened since that examination.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).   Additionally, VA generally has a duty to provide additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination.  VAOPGCPREC 11-95 (Apr. 7, 1995).  In light of the Veteran's testimony that his hearing has worsened since his October 2012 VA examination, the issue is remanded to afford the Veteran a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1. Associate relevant VA outpatient treatment records through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his right foot.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran has a current right foot disability that had its onset in service or that is otherwise etiologically related to the Veteran's active military service.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

3. The RO should also schedule the Veteran for a VA audiological examination of his service-connected bilateral hearing loss.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


